GOLD RESERVE August 21, 2014 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention: Ms. Tia L. Jenkins Re: Gold Reserve Inc. Form 40-F for Fiscal Year Ended December 31, 2013 Filed April 29, 2014 File No. 1-31819 Ladies and Gentlemen: Set forth below is the response of Gold Reserve Inc. (the “Company”) to the comments contained in the Staff’s letter dated August 20, 2014, regarding the Company’s 2013 Form 40-F filed on April 29, 2014. For ease of reference, the Staff’s comments have been repeated below in italics with the Company’s response set forth immediately thereafter. Form 40-F for the Year Ended December 31, 2013 Exhibit 99.2 Audited Consolidated Financial Statements Financial Statements 1.
